                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

DAVIE STACKER,                                  )
                                                )
        Plaintiff,                              )
                                                )
vs.                                             )       No.
                                                )       JURY DEMAND
WALMART, INC., d/b/a WALMART                    )
SUPERCENTER                                     )
                                                )
                                                )
                                                )
        Defendant.                              )

                                        NOTICE OF REMOVAL

        Defendant Wal-Mart Stores East, L.P.1 (incorrectly sued as Walmart, Inc., d/b/a Walmart

Supercenter) hereby gives Notice of the removal pursuant to 28 U.S.C. § 1441 et. seq., of the

following action filed against it: David Stacker v. Walmart, Inc., d/b/a Walmart Supercenter; In

the Circuit Court for Montgomery County, Tennessee; No. CC-2020-CV-1401. Copies of the

summons and complaint are attached as Exhibits A and B, respectively. Plaintiff is a citizen and

resident of Montgomery County, Tennessee. Defendant Wal-Mart Stores East, L.P. is a

Delaware limited partnership with its principal place of business in Bentonville, Arkansas.

        Jurisdiction is conferred under 28 U.S.C. § 1332 relating to diversity of citizenship of the

parties. The parties are citizens of different states. Plaintiff seeks $1,000,000 in damages, which

is in excess of the federal jurisdictional requisite.




        1
        Wal-Mart Stores East, L.P. owns and operates the subject premises known as Wal-Mart
in Clarksville, Tennessee. Therefore, Wal-Mart Stores East, L.P. should be substituted in the
place of Walmart, Inc., d/b/a Walmart Supercenter as the proper named defendant.

                                                Page -1-

      Case 3:20-cv-00901 Document 1 Filed 10/20/20 Page 1 of 2 PageID #: 1
              Wal-Mart was served on September 23, 2020. It has been less than thirty (30) days since

Wal-Mart was served the summons and complaint. This Notice of Removal is timely filed as set

forth in 28 U.S.C. § 1446(b).

              WHEREFORE, Wal-Mart hereby gives Notice of the removal of this action pending in

the Circuit Court for Montgomery County, Tennessee, to the United States District Court for the

Middle District of Tennessee, Nashville Division, and requests that the proceedings be held

thereon.


                                                                     s/ Greg Callaway
                                                                     Greg Callaway, No. 18575
                                                                     Howell & Fisher, PLLC
                                                                     3310 West End Avenue, Suite 550
                                                                     Nashville, TN 37203
                                                                     Direct: (615) 921-5226
                                                                     Office: (615) 244-3370
                                                                     Fax:     (615) 244-3518
                                                                     Email: gcallaway@howell-fisher.com
                                                                     Attorney for Defendant



                                                      CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served via U.S. Mail upon Aaron Woodard, P.O.
Box 59446, Nashville, TN 37205 and Davie Stacker, 1112 Upland Terrace, Clarksville, TN
37043; on this 20th day of October, 2020.




                                                                     s/ Greg Callaway




W:\GWC\Stacker.Davie\Notice of Removal 10-20-20.wpd




                                                              Page -2-

            Case 3:20-cv-00901 Document 1 Filed 10/20/20 Page 2 of 2 PageID #: 2
